Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 1 of 10 PageID: 30   C4
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 2 of 10 PageID: 31
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 3 of 10 PageID: 32
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 4 of 10 PageID: 33
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 5 of 10 PageID: 34
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 6 of 10 PageID: 35
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 7 of 10 PageID: 36
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 8 of 10 PageID: 37
  Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 9 of 10 PageID: 38



              8.    As of the date of this letter, Sherman Kennerson has assisted
authorities in the investigation or prosecution of his own misconduct by timely
notifying authorities of his intention to enter a plea of guilty, thereby permitting
this Office to avoid preparing for trial and permitting this Office and the court to
allocate their resources efficiently. At sentencing, this Office will move for a
further 1-point reduction in Sherman Kennerson’s offense level pursuant to
U.S.S.G. § 3E1.1(b) if the following conditions are met: (a) Sherman Kennerson
enters a plea pursuant to this agreement, (b) this Office in its discretion
determines that Sherman Kennerson’s acceptance of responsibility has
continued through the date of sentencing and Sherman Kennerson therefore
qualifies for a 2-point reduction for acceptance of responsibility pursuant to
U.S.S.G. § 3E1.1(a), and (c) Sherman Kennerson’s offense level under the
Guidelines prior to the operation of § 3E1.1(a) is 16 or greater.

            9.    In accordance with the above, the parties agree that the total
Guidelines offense level applicable to Sherman Kennerson is 19 (the “agreed total
Guidelines offense level”).

             10. The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

             11. Sherman Kennerson knows that he has and, except as noted
below in this paragraph, voluntarily waives, the right to file any appeal, any
collateral attack, or any other writ or motion, including but not limited to an
appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which
challenges the sentence imposed by the sentencing court if that sentence falls
within or below the Guidelines range that results from the agreed total
Guidelines offense level of 19. This Office will not file any appeal, motion or writ
which challenges the sentence imposed by the sentencing court if that sentence
falls within or above the Guidelines range that results from the agreed total
Guidelines offense level of 19. The parties reserve any right they may have under
18 U.S.C. § 3742 to appeal the sentencing court’s determination of the criminal
history category. The provisions of this paragraph are binding on the parties
even if the Court employs a Guidelines analysis different from that stipulated to
herein. Furthermore, if the sentencing court accepts a stipulation, both parties
waive the right to file an appeal, collateral attack, writ, or motion claiming that
the sentencing court erred in doing so.

            12. Both parties reserve the right to oppose or move to dismiss
any appeal, collateral attack, writ, or motion barred by the preceding paragraph


                                         9
Case 2:20-cr-00448-BRM Document 5 Filed 06/02/20 Page 10 of 10 PageID: 39
